Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-3, 7, 9-10, 12-16, & 21-31 are rejected herein.
Claims 4, 11, & 18 have been withdrawn from consideration.
Claims 5-6, 8, 17, & 19-20 have been canceled.

Information Disclosure Statement
The IDS filed 18 March 2019 contained multiple illegible patent numbers. Since Applicant has provided the serial numbers that were previously not legible, those are included in the Examiner’s References Cited. (Note that Byrne was previously cited by Examiner)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 15 recites the limitation “the support ring” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. However, there is basis for “the support ring” in claim 14. Claim 16 is rejected as dependent from claim 15.

Claim Objections
Claim 1 is objected to because of the following informality:  in lines 4-5, “…discrete sections a first and a second section…” appears to be incomplete, this phrase should be amended to include “being” or another term, as follows: --…discrete sections comprising a first and a second sections…--.  Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7, 9-10, 12-14, 21, & 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Oliver et al. (US 20090158653) in view of Martin et al. (US 20180000029), hereinafter referred to as “Oliver” and “Martin,” respectively.
For Claim 1, Oliver discloses an upside-down planter (the planter embodiment of Fig. 5 with at least the liner 120 and plant 102 as discussed in [0025]) comprising: 
a body (106) having an upper end (near hanging system 158) opposite a lower end (bottom 116), the body comprising at least two separate and discrete sections (106C & 106D) secured together (via 131) to define a cavity (the interior of the device 100), the at least two 
support cables (160) secured to the upper end of the body (as illustrated in Fig. 5 and the accompanying description found in [0038]); 
an opening in the lower end of the body configured to receive a portion of a plant (118, [0016]); and 
at least one mechanical fastener (131) releasably securing the at least two sections of the body together (the suitable connectors are disclosed in [0024] as “whether releasably or non-releasably” anticipating the claimed limitation).
Oliver is silent to the at least one mechanical fastener comprising: 
a base secured to the first section; 
a lever comprising a first end pivotably secured to the base and a second end comprising a finger portion; 
a hook secured to the second section; and 
a drawer pivotably secured to the lever and configured to selectively engage the hook and draw the hook and the second section toward the first section upon pivotable action of the lever by engagement of the finger portion.

    PNG
    media_image1.png
    435
    481
    media_image1.png
    Greyscale
[AltContent: textbox (A portion of Martin, Figure 9 reproduced)]Martin, like prior art above, teaches a plant growth container (title, disclosure, and specifically Figs. 9 & 14 a portion of each is reproduced herein), wherein each mechanical fastener (8) comprises: 
a base secured to a first section (the plane of 80 which is connected to the perimeter frame 1, [0055]); 

    PNG
    media_image3.png
    164
    211
    media_image3.png
    Greyscale
[AltContent: textbox (A portion of Martin, Figure 14 reproduced)]a lever comprising a first end pivotably secured to the base and a second end comprising a finger portion (in the same manner as lever 208 & finger portion 212 of the instant invention, the latch 80 pivots and has the leftmost tab portion designed to allow a user to grasp, as reasonably gleaned from Figs. 9 & 14 and the description found in [0055-56])); 
a hook (81) secured to a second section (20); and 
a drawer (the ring extending from latch 80 around keeper 81) pivotably secured to the lever and configured to selectively engage the hook and draw the hook and the second section toward the first section upon pivotable action of the lever by engagement of the finger portion (in the typical use of the latch 80 and keeper 81).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify mechanical fasteners 131 along one mating edge of 106C & 106D of Oliver with the latch as taught by Martin, in order to facilitate a tight and secure connection of the members suffice to contain the weight of a plant, water, and growth material contained within the liner of Oliver.

For Claim 3, the above-modified reference teaches the upside-down planter of claim 2 and Oliver further discloses wherein at least one of the two sectional lines has a plurality of mechanical fasteners over the at least one sectional line (see the two connectors 131 along each vertical mating edge of 106 C & 106D).
For Claim 7, the above-modified reference teaches the upside-down planter of claim 1.
The above-modified reference is silent to wherein the body comprises at least three separate and discrete sections secured together to define the cavity.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to separate each half 106C & 106D of the above-modified reference into two longitudinal portions, in order to make manufacture and shipment easier (given that these portions would fit together in a smaller package easier), and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. 
For Claim 9, the above-modified reference teaches the upside-down planter of claim 1 and Oliver further discloses wherein the at least one mechanical fastener comprises a plurality of mechanical fasteners securing the at least two sections together (see two connectors 131 along each vertical mating edge of 106C & 106D).

For Claim 12, the above-modified reference teaches the upside-down planter of claim 1 and Oliver further teaches further comprising a swivel at the terminal ends of the support cables opposite the upper end of the body, the swivel loop is capable of rotating 360 degrees (“One end of hook 162 is expanded to be larger than the slotted hole, thereby preventing passage of hook 162 through the slotted hole. In this configuration, hanging system 158 suspends planter 100 and allows it to swivel when in a substantially vertical position,” [0038]).
The above-modified reference is silent to the swivel being a swivel loop.
It would have been an obvious substitution of functional equivalents to substitute the swivel of the above-modified reference with a swivel loop, in order to provide a simpler hanging device made of fewer parts, and thus easier to manufacture, and since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
For Claim 13, Oliver discloses an upside-down planter (the planter embodiment of Fig. 5 with at least the liner 120 and plant 102 as discussed in [0025]) comprising: 
a body (106) having an upper end (near hanging system 158) opposite a lower end (bottom 116), the body comprising at least two separate and discrete sections (106C & 106D) secured together (via 131) to define a cavity (the interior of the device 100), the at least two 
an opening in the lower end of the body configured to receive a portion of a plant (118, [0016]); 
at least one mechanical fastener (131) retained at the upper end of the body (in the same manner as latch elements 30 of the instant invention, one of the connectors 131 is above the midline of the device), the at least one mechanical fastener releasably securing the at least two sections of the body together (the suitable connectors are disclosed in [0024] as “whether releasably or non-releasably” anticipating the claimed limitation); and
support cables (160) secured to the upper end of the body (as illustrated in Fig. 5 and the accompanying description found in [0038]).
Oliver is silent to the at least one mechanical fastener comprising: 
a base secured to the first section; 
a lever comprising a first end pivotably secured to the base and a second end comprising a finger portion; 
a hook secured to the second section; and a drawer pivotably secured to the lever and configured to selectively engage the hook and draw the hook and the second section toward the first section upon pivotable action of the lever by engagement of the finger portion.
Martin, like prior art above, teaches a plant growth container (title, disclosure, and specifically Figs. 9 & 14 a portion of each is reproduced above), wherein each mechanical fastener (8) comprises: 
a base secured to a first section (the plane of 80 which is connected to the perimeter frame 1, [0055]); 

a hook (81) secured to a second section (20); and 
a drawer (the ring extending from latch 80 around keeper 81) pivotably secured to the lever and configured to selectively engage the hook and draw the hook and the second section toward the first section upon pivotable action of the lever by engagement of the finger portion (in the typical use of the latch 80 and keeper 81).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify mechanical fasteners 131 along one mating edge of 106C & 106D of Oliver with the latch as taught by Martin, in order to facilitate a tight and secure connection of the members suffice to contain the weight of a plant, water, and growth material contained within the liner of Oliver.
For Claim 14, the above-modified reference teaches the upside-down planter of claim 13 and Oliver further discloses further comprising a support ring (the top horizontal ring of 106) secured to the upper end of the body and receiving the support cables (Fig. 5).
For Claim 21, the above-modified reference teaches the upside-down planter of claim 14, and Oliver further discloses wherein the support ring comprises a discontinuous region providing the support ring the capability to be spread open (the top horizontal bar has two breaks between each section 106C & 106D).

For Claim 28, the above-modified reference teaches the upside-down planter of claim 27 and Oliver further teaches wherein the support ring comprising a discontinuous region providing the support ring the capability to be spread open (the top ring of 106 has two breaks, one at each vertical edge of 106 C & 106D).

Claims 15 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Oliver, Martin, and Felknor (US 20100287832).
For Claim 15, the above-modified reference teaches the upside-down planter of claim 13, and Oliver further discloses a support ring (note the top horizontal ring forming the device 106).
The above-modified reference is silent to further comprising a rim collar at the upper end of the body, and wherein the support ring is retained under the rim collar.
Felknor, like prior art above, teaches a hanging planter (title, disclosure) further comprising a rim collar (38) at an upper end of a body (22), and wherein a support ring (46) is retained under the rim collar (the decorative portion 38 covers the steel ring, as illustrated in Figs. 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the planter of the above-modified reference with a decorative cover over the top edge of the planter as taught by Felknor, in order to improve the aesthetic of the overall device.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the support cables of the above-modified reference by passing them through the rim collar to attach to the support ring as further taught by Felknor, in order to further improve the aesthetic of the invention, by hiding the attachment points.

Claims 22 & 26 are rejected under 35 U.S.C. 103 as being unpatentable over Oliver, Martin, and Greiner (US 20060283852).
For Claim 22, the above-modified reference teaches the upside-down planter of claim 13 and Oliver further discloses wherein the at least two sections define two sectional lines in the body (two vertical edges between 106C & 106D), the at least one mechanical fastener over one sectional line (131 on one side), and further comprising a mechanical bearing over the other sectional line (see discussion of “hinged joints” [0024]).
The above-modified reference is silent to the mechanical bearing extending substantially along an entire vertical length of the body.
Greiner, like prior art above, teaches a two part container (title, Fig. 3) further comprising a mechanical bearing extending substantially along an entire vertical length of a body (the hinge 9 extends the majority of the length of the device below the rim).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to lengthen the hinge of the above-modified reference so that it 
For Claim 26, the above-modified reference teaches the upside-down planter of claim 1 and Oliver further discloses wherein the at least two sections define two sectional lines in the body (two vertical edges between 106C & 106D), the at least one mechanical fastener over one sectional line (131 on one side), and further comprising a mechanical bearing over the other sectional line (see discussion of “hinged joints” [0024]).
The above-modified reference is silent to the mechanical bearing extending substantially along an entire vertical length of the body.
Greiner, like prior art above, teaches a two part container (title, Fig. 3) further comprising a mechanical bearing extending substantially along an entire vertical length of a body (the hinge 9 extends the majority of the length of the device below the rim).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to lengthen the hinge of the above-modified reference so that it extends a substantial length of the container as taught by Greiner, in order to provide a stronger connection between the sections.

Claims 23-25 & 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Oliver, Martin, and Morris (US 8468742).
For Claims 23 & 29, the above-modified reference teaches the upside-down planter of claims 13 & 1, respectively.
The above-modified reference is silent to further comprising a seal secured in the lower end of the body and defining the opening in the lower end of the body.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the plant retainer of Morris in opening 118 formed through the liner and structure of Oliver within the above-modified reference, in order to better contain the plant growth material while retaining a variety of plants of different sizes (note the discussion in the background of Morris, Column 1, lines 11-21). 
For Claims 24 & 30, the above-modified reference teaches the upside-down planter of claims 23 & 29 respectively and Morris further teaches wherein the seal comprises a peripheral groove configured to receive edges of an opening in a bottom wall of the body (wherein the tabs 7 form a groove on the outside of the retainer 6 that retains a portion of the bottom wall, as illustrated in Figs. 2 & 4-5).	
For Claims 25 & 31, the above-modified reference teaches the upside-down planter of claims 23 & 29 respectively and Morris further teaches wherein the seal comprises a slit (side opening 14).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the above-modified reference with a retainer comprising a side opening as taught by Morris, with the retainer being of the same pliable material of the liner [0029, Morris], such that the slit is configured to allow the seal to be spread .

 Response to Arguments
Applicant’s arguments with respect to present claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141.  The examiner can normally be reached on M-F 8:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T.B./Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643